IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BETTIE MOORE, ALEXANDER MOORE,          : No. 750 MAL 2016
AND EDNA NORTHCUTT,                     :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
BRENDAN GILLIGAN,                       :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.